Title: Opinion on Offenses against the Law of Nations, 3 December 1792
From: Jefferson, Thomas
To: Washington, George


Complaint has been made by the Representatives of Spain that certain individuals of Georgia, entered the State of Florida, and without any application to the Government, seized and carried into Georgia, certain persons, whom they claimed to be their slaves. This aggression was thought the more of, as there exists a convention between that Government and the United States against receiving fugitive slaves.
The minister of France has complained that the master of an American vessel, while lying within a harbor of St. Domingo, having enticed  some negroes on board his vessel, under pretext of employment, brought them off and sold them in Georgia as slaves.
1st. Has the General Government cognisance of these offences?
2d. If it has, is any law already provided for trying and punishing them?
1st. The constitution says, “Congress shall have power to lay and collect taxes, duties, imposts, and excises, to pay the debts and provide for the common defence and general welfare of the United States.” I do not consider this clause as reaching the point. I suppose its meaning to be that Congress may collect taxes for the purpose of providing for the General welfare, in those cases, wherein the Constitution empowers them to act for the General welfare. To suppose that it was meant to give them a distinct and substantive power, to do any act which might tend to the General welfare, is to render all the enumerations useless, and to make their powers unlimited. We must seek the power therefore in some other clause of the Constitution. It says further, that Congress shall have power “to define and punish piracies and felonies committed on the high seas, and offences against the law of nations,” these offences were not committed on the high seas, and consequently not within that branch of the clause. Are they against the law of nations, taken as it may be in its whole extent, as founded, 1st. in nature 2. usage. 3. convention? So much may be said in the affirmative, that the Legislators ought to send the case before the judiciary for discussion; and the rather when it is considered, that unless the offenders can be punished under this clause, there is no other which goes directly to their case, and consequently our peace with foreign nations will be constantly at the discretion of individuals. 2d. Have the Legislators sent this question before the Courts by any law already provided. The act of 1789, c. 20 §.9, says the district Courts “shall have cognizance concurrent with the Courts of the several States, or the Circuit Courts, of all causes, where an alien sues for a tort only, in violation of the law of nations,” but what if there be no alien, whose interest is such as to support an action for the tort? which is precisely the case of the aggression on Florida. If the act in describing the jurisdiction of the Courts, had given them cognizance of proceedings by way of indictment or information against offenders under the law of nations, for the public wrong, and on the public behalf, as well as to an individual for the special tort, it would have been the thing desired. The same act §.13, says, the Supreme Court “shall have exclusively all such jurisdiction of suits or proceedings against ambassadors, or other public ministers, or their domestics or domestic servants, as a Court of Law can have or exercise consistently, with the Law of nations.”  Still this is not the case, no ambassador being concerned here. I find nothing else in the law applicable to this question, and therefore presume the case is still to be provided for, and that this may be done by enlarging the jurisdiction of the Courts, so that they may sustain indictments and informations on the public behalf, for offences against the law of nations.

Th: JeffersonDec. 3. 1792.


On further examination it does appear that the 11th. section of the judiciary act above cited gives to the Circuit courts exclusively cognizance of all crimes and offences cognizable under the authority of the U.S. and not otherwise provided for. This removes the difficulty however but one step further. For questions then arise 1. what is the peculiar character of the offence in question, to wit, treason, felony, misdemeanor or trespass? 2. what is it’s specific punishment, capital or what? 3. whence is the venue to come?

